United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1722
                                   ___________

Union Planters Bank,                    *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Arkansas.
                                        *
Drew Malone Raines, III,                *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                           Submitted: April 7, 1999
                               Filed: April 12, 1999
                                  ___________

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Drew Malone Raines, III appeals the district court's order remanding a case to
state court. Because the remand was based on a determination that the federal district
court lacked subject matter jurisdiction, the remand order is unreviewable by this
court. See 28 U.S.C. § 1447(d); Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711-
12 (1996); In re Business Men's Assurance Co. of Am., 992 F.2d 181, 182-83 (8th
Cir. 1993) (per curiam). We thus dismiss the appeal for lack of jurisdiction. See 8th
Cir. R. 47A(a).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-